Exhibit 10.5

 

AMENDMENT NO.3 to WORK ORDER NO.2

 

This Amendment No. 3 to Work Order No.2 is entered into on December 15, 2010 by
and between Radius Health Inc., a Delaware Corporation, with its principal
office at 300 Technology Square - 5th floor, Cambridge, MA 02139, United States
of America (“RADIUS”), and LONZA Sales Ltd, a Swiss company having an address at
Muenchensteinerstrasse 38, CH-4002 Basel, Switzerland (together with its
Affiliates, “Manufacturer”), and upon execution will be incorporated into
Development and Manufacturing Services Agreement between RADIUS and Manufacturer
dated October 16, 2007 (the “Agreement”). Capitalized terms in this Amendment
will have the same meanings as set forth in the Agreement.

 

WHEREAS

 

RADIUS and Manufacturer are parties to Work Order No.2 executed January 15, 2010
under which Manufacturer had agreed to produce Product for use by Radius in a
Phase III clinical study.

 

Manufacturer has produced excess product, which RADIUS wishes Manufacturer to
purify to yield 100 grams of product (“Purified Product”) under this amendment.

 

Purified Product will be released, dispensed and packaged separately from
Product.

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

1.                                      Services. Manufacturer will render to
RADIUS the following Services:

 

Manufacturer will purify Product and release, dispense and package Purified
Product hereunder suitable for use by RADIUS in a Phase III clinical study. Such
work shall be performed in accordance with Exhibit A plus such additional
requirements as discussed below. Prior to purification of Product, Manufacturer
will (i) perform analytical testing of Product as identified in the first three
bullet points of Section 5 of Exhibit A, (ii) provide Radius with (a) a report
identifying the results of such testing and (b) Batch Documentation for the
Product (collectively, (a) and (b) are the “Analytical Test Reports”) and
(iii) obtain RADIUS’ written consent for Manufacturer to proceed with the
remaining activities in this Amendment (“Consent to Purify”). The decision as to
whether the analytical testing yielded satisfactory results and the Analytical
Test Reports are acceptable will be at RADIUS’ sole and absolute discretion and
RADIUS is under no obligation to provide any Consent to Purify. Unless and until
Consent to Purify is provided by RADIUS, no further Services under this
Amendment shall be performed by Manufacturer. The above requirements, and any
additional requirements that are agreed by the parties as contemplated above,
shall be deemed part of the Specifications for the Product for purposes of the
Agreement.

 

a)                             Analytical testing will commence in the week of
January 17, 2011. Purification will be initiated by the week of February 7,
2011. The deliverables will include regular updates (status reports, conference
calls), as requested by Radius, and Batch Documentation for the Purified
Product. Release specifications for Purified Product are listed in Exhibit B,
which for clarity shall be deemed part of the Specifications for the Product for
purposes of the Agreement. Modifications may be required, as the development
status changes, and shall be agreed by the parties in writing.

 

b)                             In the activities outlined in (a), which may
include Manufacturer Processes, Manufacturer Technology may be incorporated with
the prior consent of RADIUS.

 

c)                              Upon completion of the purification activities
described herein, Manufacturer will provide RADIUS with the Batch Documentation
for the Purified Product for RADIUS’ review. No Purified Product will be shipped
to RADIUS or its designee until it has received written approval to ship from
RADIUS.

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

d)                             RADIUS will specify the number and size of
aliquots to be produced and notify the Manufacturer. The material can be stored
at the Manufacturer’s site for up to three (3) months after release free of
charge. It will be shipped after notification of RADIUS by Manufacturer. HDPE
packaging is assumed. Upon request by RADIUS, Manufacturer will provide
additional dispensing at additional charge to be communicated to RADIUS
beforehand.

 

e)                              A project team will be formed which will work
closely with the team at RADIUS. The project team will include technical project
leaders as well as the appropriate QC, QA, and Regulatory personnel.
Communications with RADIUS will include weekly teleconferences as needed. Audits
of the manufacturing plants and general customer visits may be scheduled as
needed.

 

f)                               For further details, please refer to Exhibits A
and B attached hereto.

 

g)                              All Services hereunder will be conducted in
compliance with analytical standards suitable for NDA filing and in compliance
with cGMP for Phase III product.

 

2.                                      Completion:

 

Analytical testing will be completed by January 21st, 2011. The Analytical Test
Reports will be provided to RADIUS by January 21st, 2011. Purification will be
completed by week of 21st of March 2011 and API will be shipped to RADIUS by
week of 4th of April 2011.

 

3.                                      Facilities. The Services described above
will be rendered at the Facility unless another facility of Manufacturer is
indicated below:

 

Lonza S.A., Chausée de Tubize 297, B-1420 Braine l’Alleud, Belgium

 

4.                                      RADIUS Materials. RADIUS will provide to
Manufacturer the following materials to be used by Manufacturer to perform the
Services:

 

None

 

5.                                      RADIUS Equipment.

 

None

 

6.                                      Manufacturer Representative.

 

Raimund Miller, Director, Sales and Business Development, Lonza Custom
Manufacturing

 

7.                                      RADIUS Representative.

 

Louis O’Dea, Senior Vice President and Chief Medical Officer

 

8.                                      Compensation. The total compensation due
Manufacturer for proper performance of Services under this Amendment is
€107,500. Such compensation will be paid in installments as follows: 20% of the
fee listed above is due upon RADIUS providing Consent to Purify. The remaining
amount will be invoiced to RADIUS upon acceptance of the Services and delivery
of 100 grams of the Purified Product to RADIUS. For the avoidance of doubt, no
compensation will be due Manufacturer for any Services performed under this
Statement of Work if RADIUS elects not to provide the Consent to Purify. RADIUS
and Manufacturer must agree in advance of either party making any change in the
compensation due hereunder. Manufacturer will invoice RADIUS to the attention of
Nick Harvey, SVP and CFO, for Services rendered under this Agreement.
Manufacturer will

 

2

--------------------------------------------------------------------------------


 

invoice RADIUS for all amounts due under this Amendment. All undisputed payments
will be made by RADIUS within thirty (30) days of receipt of invoice.

 

9.                                      Insurance will be provided as required
by the Agreement.

 

All other terms and conditions of the Agreement and Work Oder No. 2 will apply
to this Amendment No.3.

 

AMENDMENT AGREED TO AND ACCEPTED BY:

 

RADIUS HEALTH, INC.

 

LONZA SALES LTD

 

 

 

 

 

By

/s/ Nick Harvey

 

By

/s/ Syed T. Husain

 

 

 

 

 

Print Name

Nick Harvey

 

Print Name

Syed T. Husain

 

 

 

 

 

Title

CFO

 

Title

HEAD OF SALES & BD

 

 

 

 

 

Date

Dec 14, 2010

 

Date

15-DEC-10

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Lonza

 

[g65771lai001.jpg]

 

PROPOSAL

RADIUS

Product BA-058

(Lonza Code: RDS-001)

Proposal for Purification and Release of Overage ex C2 Campaign

(100 g NPW)

Version 1.1a

November 8, 2010

December 13, 2010

 

4

--------------------------------------------------------------------------------


 

1)            Introduction

 

The quotation provided herewith covers all activities which are required to
purify and release the overage which resulted out of the C2 BA-058 campaign. The
target amount is 100 g NPW.

 

2)            Peptide Sequence

 

H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

3)            Assumptions / Remarks

 

·                  This quotation is based on the yields and results obtained in
the 75g NPW campaign produced in 2010.

 

·                  The same purification process will be used as the one used
for C2 campaign: two HPLC purifications (primary and secondary purifications) in
order to meet the expected customer specifications. As a consequence, a final
HPLC purity of the API > 97% is expected to be obtained (FG1 method).

 

·                  Raw material prices: standard 2010 raw material prices were
used in the cost calculation. Only purification related raw materials are
included in this quotation.

 

·                  We expect a min. of 100 g peptide (NPW) to result out of this
purification campaign.

 

4)            Purification of C2 crude overage at 100g NPW scale

 

Raw materials (€)

 

2,006

 

Manpower Downstream (€)

 

47,575

 

Manufacturing facilities downstream (€)

 

28,344

 

 

 

 

 

Total Production (€)

 

77,925

 

 

 

 

 

QA/QC release (€)

 

29,575

 

 

 

 

 

TOTAL (€)

 

107,500

 

Prices per gram (€)

 

1,075

 

 

Timelines: 7 weeks; 1st purification line to become available in week 6 of 2011.

 

5

--------------------------------------------------------------------------------


 

5)            Activities to be performed prior to Purification (are all included
in the quotation):

 

·          Analysis of the crude in IPC upstream HPLC release method, in order
to check global purity.

·          LC-MS analysis in the same analytical method; comparison with the one
available for the crude at t=0.

·          Assess potency of the crude by VG1 HPLC method before purification
process.

·          Report of results as part of the purification batch record and review
by Production and QA before purification.

·          Include decision point: apply C2 purification process, if there is no
degradation. If there is degradation, include discussions to define a new
process.

 

BK / RJM

11/08/10

12/13/10

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

Test

 

Specification

Appearance

 

White to off-white powder

 

 

 

Identification: HPLC

 

Co-Elutes with reference

 

 

 

Identification: TLC

 

Single spot with Rf similar to reference

 

 

 

Assay Peptide content (HPLC) Peptide content (HPLC, anhydrous, free base basis)

 

>78% (w/w) 95 to 105%

 

 

 

Purity BA058 (HPLC) Total related impurities Individual related impurities

 

> 97.0% ,area% < 3.0% < 1.0% area%

 

 

 

Purity by Mass Spectrometry 44117D(3-34 analog) 44116D (4-34 analog)

 

Not detected** Not detected

 

 

 

Acetate Content

 

< 15.0% (w/w)

 

 

 

Water Content

 

< 10.0% (w/w)

 

 

 

TFA Content

 

Report

 

 

 

Specific Optical Rotation (anhydrous free base corrected)

 

Report

 

 

 

Residual Solvents

 

Methanol <0.05%w/w
Acetonitrile <0.025% w/w
Ethyl Acetate <0.025%w/w
Triisopropylsilane <0.010% w/w
Dimethylformamid <0.0025% w/w

 

 

 

Microbial content Bacteria Yeasts and Molds LAL

 

Report (cfu/g) Report (cfu/g) < 7 UI/mg

 

7

--------------------------------------------------------------------------------